FILED: March 31, 2022

                                     UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1280
                               (1:21-cv-00296-CMH-JFA)


COALITION FOR TJ,

             Plaintiff – Appellee,

v.

FAIRFAX COUNTY SCHOOL BOARD,

             Defendant – Appellant,

and

SCOTT BRABAND, in his official capacity as Superintendent of the Fairfax
County School Board,

             Defendant.




                                       ORDER


      The Court grants appellant’s motion for a stay pending appeal. Appellant has

satisfied the applicable legal requirements for a stay pending appeal, see Nken v. Holder,

556 U.S. 418 (2009), and thus may proceed with its use of the challenged admissions plan.
      Entered at the direction of Judge Heytens with the concurrence of Judge King. Judge

Rushing voted to deny the motion.

      Judge Heytens filed a concurring opinion. Judge Rushing filed a dissenting opinion.



                                        For the Court

                                        /s/ Patricia S. Connor, Clerk




                                           2
TOBY HEYTENS, Circuit Judge, concurring:

       I agree with the decision to grant a stay pending appeal. The issues in this case are

materially different from those currently before the Supreme Court in Students for Fair

Admissions, Inc. v. President & Fellows of Harvard College (No. 20-1199), and Students

for Fair Admissions, Inc. v. University of North Carolina (No. 21-707). There, the question

is whether—and if so when—universities may use race conscious policies in admissions.

Here, in contrast, it is undisputed that the challenged admissions policy is race neutral—

indeed, evaluators are not told the race or even the name of any given applicant. And, under

existing precedent, such policies are not constitutionally suspect unless a plaintiff can

demonstrate (in addition to “actual discriminatory impact”) that the challenged policy was

adopted “with discriminatory intent.” North Carolina State Conf. of the NAACP v.

Raymond, 981 F.3d 295, 302 (4th Cir. 2020); see Washington v. Davis, 426 U.S. 229, 241

(1976); Village of Arlington Heights v. Metropolitan Housing Dev. Corp., 429 U.S. 252,

265 (1977).

       In my view, appellant Fairfax County School Board is likely to succeed in its appeal.

I have grave doubts about the district court’s conclusions regarding both disparate impact

and discriminatory purpose, as well as its decision to grant summary judgment in favor of

a plaintiff that would bear the burden of proof on those issues at trial. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322–24 (1986) (discussing how the burden of proof impacts

summary judgment analysis). The other stay factors also weigh in the Board’s favor, in no

small part because of the significant logistical difficulties and time constraints associated

with creating a new admissions policy and making thousands of admissions decisions for


                                              3
the class of 2026 under that new policy after the application process was complete and just

as decisions were about to go out under the current one.

I.     Background

       This case involves an Equal Protection Clause challenge to a high school admissions

policy. Located in Fairfax County, Virginia, Thomas Jefferson High School for Science &

Technology (TJ) offers advanced academic opportunities for students in the surrounding

area. Plaintiff Coalition for TJ is an organization of parents and community members.

       Because the district court’s analysis depends heavily on the change from TJ’s

former admissions policy to its current one, I begin by describing the former policy. Before

December 2020, applicants were required to reside in one of five participating school

divisions, be enrolled in 8th grade, have a minimum 3.0 GPA, be enrolled in or have

completed Algebra I, and pay a $100 application fee. A-99. 1 Students meeting those criteria

were administered three standardized tests. Id. Students who achieved a certain minimum

percentile ranking on the standardized tests and maintained a 3.0 GPA were then

administered another exam that included three writing prompts and a problem-solving

essay and asked to submit two teacher recommendations. Id. Students who made it through

all the required steps were selected for admission based on a holistic review of their

application materials. A-99–100.

       During the summer of 2020, statistics revealed that the number of Black students

admitted to TJ’s incoming class was too small to be reported. A-213. A state level task


       1
           This refers to the appendix filed with the Board’s stay motion, CA4 ECF 8-2.


                                              4
force on diversity, equity, and inclusion was convened to examine barriers to access at

Virginia’s Governor’s Schools, including TJ. A-118, 214. Throughout the fall, the Board

considered various changes to TJ’s admissions policy.

       In December 2020, the Board adopted the admissions policy challenged here by a

vote of 10-1-1. A-217. Under that policy, prospective students must still reside in one of

five participating school divisions, be enrolled in 8th grade, and be enrolled in or have

completed Algebra I. A-100. Unlike the former policy, the minimum GPA has been raised

(from 3.0 to 3.5) and students are required to have taken certain specified honors courses.

Id. Eligible students are then evaluated holistically on their GPA, answers to essay

questions, and experience factors: whether the applicant qualifies for free or reduced-price

meals, is an English language learner, has an Individualized Education Plan, or attends a

historically underrepresented middle school. A-212. Evaluators are not told the race,

ethnicity, gender, or even names of applicants. A-100–01.

       The current policy guarantees each participating public middle school a number of

seats equivalent to 1.5% of that school’s 8th grade class. A-212. Those slots are offered to

the highest evaluated applicants from each middle school, with the remaining applicants

competing for about 100 unallocated seats. Id.

       The class of 2025 (who started at TJ this past fall) is the first cohort admitted under

the new admissions process. A-101. In the policy’s first year, 3,470 students applied and

550 received offers. Id. Just under half of applicants (48.59%) self-identified as Asian

American and well over half of offers (54.36%) went to such students. A-102. Over the




                                              5
previous five years, Asian American students had accounted for at least 65% of offers

made. A-212, 222.

       The Coalition sued the Board in March 2021. The Coalition twice moved for a

preliminary injunction, but the district court denied both motions. D. Ct. ECF 50, 73. On

February 25, 2022, the district court granted summary judgment to the Coalition,

concluding the current policy triggered and failed strict scrutiny because it has a disparate

impact on Asian American applicants and the Board acted with the purpose of

disadvantaging such applicants. A-209–39. The same day, the district court enjoined use

of the challenged admissions policy—including for the class of 2026, for whom the

admissions cycle is currently ongoing. D. Ct. ECF 144. On March 11, the district court

denied a stay pending appeal. D. Ct. ECF 150; see Fed. R. App. P. 8(a)(1)(a).

II.    Stay factors

       I agree the Board is entitled to a stay pending appeal under the traditional Nken

standard. See Nken v. Holder, 556 U.S. 418, 434 (2009). That is, the Board “has made a

strong showing that [it] is likely to succeed on the merits,” that it “will be irreparably

injured absent a stay,” that “issuance of the stay will [not] substantially injure the other

parties interested in the proceeding,” and that a stay is in “the public interest.” Id. (quotation

marks omitted).

       A.      Likelihood of success on the merits

       In my view, the district court’s reasoning on the merits of the Coalition’s Equal

Protection Clause claim is questionable in multiple respects.




                                                6
       1.     I think the district court’s disparate impact analysis is likely flawed because

it relies on the wrong comparator. The court’s conclusion that the new admissions policy

has a disparate impact on Asian American applicants appears to have rested almost

exclusively on a comparison between the percentage of Asian American applicants offered

admission under the current policy and the percentage of such applicants offered admission

under the former one, i.e., that “the number and proportion of Asian American students

offered admission to TJ fell following the challenged changes.” A-222.

       The district court never explained, however, why the percentage of Asian American

applicants offered enrollment under the prior policy is the proper baseline for comparison.

The only case the district court cited in support of its statement that a “simple before-and-

after comparison” is the proper method for assessing disparate impact, A-223—North

Carolina State Conference of NAACP v. McCrory, 831 F.3d 204, 231 (4th Cir. 2016)—

simply does not say that. To the contrary, in addressing whether certain voting procedures

disproportionately burdened African Americans, McCrory specifically rejected an

election-to-election comparison of voter turnout to assess disparate impact. Id. at 232–33.

Nor am I aware of any other authority for the proposition that current government policy

creates a floor against which all future policies will be judged, a principle that would, if

adopted, make it exceedingly difficult for government actors to change existing policies

that have a real (albeit unintentional) racially disparate impact.

       To me, the more obviously relevant comparator for determining whether this race

neutral admissions policy has an outsized impact on a particular racial group is the

percentage of applicants versus the percentage of offers. Such a metric targets more directly


                                              7
the core question for assessing disparate impact: whether members of one group have,

proportionally, more difficulty securing admission than others. And, by that metric, there

does not seem to be any disparate impact whatsoever. Indeed, during the one previous year

under the challenged policy, Asian American applicants made up a higher percentage of

students offered a spot at TJ (54.36%) than of total applicants (48.69%). A-102.

       The district court also suggested that the policy’s allocation of 1.5% of seats for the

highest evaluated applicants from each public middle school and the preference for

students from underrepresented middle schools disparately impacts Asian American

applicants. A-223–24. The problem is that conclusion is barely reasoned and is not

supported by a single citation to the record. To be sure, the Coalition’s brief opposing a

stay includes its own citations in support of the district court’s conclusions. CA4 ECF 17

at 15. But the Board’s stay motion argues that the record shows just the opposite—that

Asian American students are not differently situated from any other students when it comes

to the 1.5% allocation or the preference for underrepresented middle schools, so those parts

of the admissions policy do not disparately impact Asian American applicants at all. CA4

ECF 8-1 at 12–13. At the very least, the record reveals a likely dispute of fact on this

question that would preclude summary judgment in favor of the Coalition.

       2.     I also am skeptical of the district court’s conclusion that there is no genuine

issue of material fact implicated by its conclusion that the Board adopted the current

admissions policy for a constitutionally impermissible purpose. A-235–36. The centerpiece

of the district court’s analysis on this point is its statement that “the Board’s policy was




                                              8
designed to increase Black and Hispanic enrollment, which would, by necessity, decrease

the representation of Asian-Americans at TJ.” Id. (emphasis added).

       That approach seems flatly inconsistent with the Supreme Court’s decision in

Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256, 279 (1979). Feeney

involved a constitutional challenge to a Massachusetts statute mandating a categorical

employment preference for qualified veterans over qualified non-veterans. 442 U.S. at 259.

Even though “over 98% of the veterans in Massachusetts were male,” id. at 270—and even

though no one claimed that those who crafted and decided to maintain the law were

unaware of that fact—the Supreme Court declined to apply heightened scrutiny. In

language directly relevant to this case, the Court specifically held that “awareness of

consequences” is not enough to show discriminatory intent and that a plaintiff challenging

a facially neutral policy must show that a decisionmaker acted “at least in part ‘because

of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” 442 U.S. at 279

(emphasis added).

       Nor does the fact that the current policy may have been adopted, at least in part,

with the expectation that it would “increase Black and Hispanic enrollment” change this

analysis. A-235–36. Under Feeney, the question is whether the decisionmaker acted “at

least in part because of [a race neutral policy’s] adverse effects upon an identifiable group,”

442 U.S. at 279 (quotation marks and emphasis added), and the Coalition has never claimed

that the challenged policy was motivated by or has any sort of adverse effect on Black or

Hispanic applicants. This aspect of Feeney’s holding operates as a critical limitation on the




                                              9
potential to lodge constitutional challenges to facially neutral laws of all stripes, which

often are passed with the aim of winning favor with a particular constituency.

       The Supreme Court has repeatedly stated that it is constitutionally permissible to

seek to increase racial (and other) diversity through race neutral means. Indeed, it has

required public officials to consider such measures before turning to race conscious

alternatives. See Fisher v. University of Texas at Austin, 570 U.S. 297, 312, 315 (2013)

(stating that universities must consider whether “workable race-neutral alternatives would

produce the educational benefits of diversity” before considering race and remanding for

further consideration of whether the university had done so); see also Texas Dep’t of Hous.

and Community Affs. v. Inclusive Communities Project, Inc., 576 U.S. 519, 545 (2015)

(local housing authorities may “choose to foster diversity” with race neutral tools); City of

Richmond v. J.A. Croson Co., 488 U.S. 469, 509–10 (1989) (governments may “increase

the opportunities available to minority business” through measures such as altered “bidding

procedures” that do not “classify[] individuals on the basis of race”). Under the district

court’s analysis, it is difficult to see why policies such as Texas’s famous Top Ten Percent

Law—which “grants automatic admission to any public state college . . . to all students in

the top 10% of their class at high schools in Texas,” Fisher, 570 U.S. at 305, and was

plainly intended at least in part to ensure that Texas’s public universities retained some

measure of racial diversity after the Fifth Circuit’s decision in Hopwood v. Texas, 78 F.3d

932 (5th Cir. 1996)—would not have triggered strict scrutiny. Given these decades of

guidance, it would be quite the judicial bait-and-switch to hold that such race neutral

efforts—much less, the race blind policy at issue here—are also subject to strict scrutiny.


                                             10
       I am no more persuaded by the Coalition’s argument that the challenged policy was

motivated by impermissible “racial balancing,” CA4 ECF 17 at 13, a term the Supreme

Court has defined as striving for “some specified percentage of a particular group merely

because of its race or ethnic origin.” Fisher, 570 U.S. at 311 (quotation marks omitted).

The race neutral policy challenged here includes no racial quotas or targets. And the

Coalition appears to have identified no evidence that TJ’s current race neutral policy is

intended to achieve a certain percentage of Black, Hispanic, or Asian American students—

much less such overwhelming evidence as to warrant summary judgment in favor of the

party that would bear the burden of proof at trial. 2

       The district court’s extensive reliance on alleged procedural irregularities in the

Board’s adoption of the challenged admissions policy also strikes me as unpersuasive,

especially for purposes of granting summary judgment to the Coalition. The district court

acknowledged that the Board’s actions did not violate any state law or procedural rules, A-

227, and, under Arlington Heights, procedural irregularities are not themselves proof of

discriminatory intent, 429 U.S. at 267. Instead, “[d]epartures from the normal procedural

sequence” are relevant to the extent they “afford evidence that improper purposes are

playing a role.” Id. Here, the evidence the district court identified and certain statements

highlighted by the Coalition, see CA4 ECF 17 at 17, tend to show what is not only obvious


       2
         The Coalition points to a presentation and various text messages between Board
members discussing how certain proposed policies might reduce Asian American
representation at TJ. CA4 ECF 17 at 6–8. As the Board explains, however, both the
presentation and the messages were about different potential policies that the Board
rejected. CA4 ECF 19 at 6–7 & n.4.


                                              11
but, as discussed above, perfectly permissible under existing law—that the Board felt

compelled to address TJ’s longstanding lack of diversity. Such evidence is hardly an

appropriate basis for concluding—much less as a matter of law—that a race neutral policy

was enacted with a constitutionally impermissible intent.

       B.     Irreparable harm absent a stay

       The Board has also shown that it will suffer irreparable harm without a stay.

Preventing elected representatives from carrying out “a duly enacted” policy always

“constitutes irreparable harm.” Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts,

C.J., in chambers). Moreover, there are currently 2,540 students awaiting their TJ

admissions decisions, which are supposed to be released “no later than April” 2022. A-

246; A-283. The Board persuasively argues that there is no way for it simply to revert to

the previous admissions policy. None of the current applicants was required to take the

formerly mandated standardized tests, two-thirds of which are no longer commercially

available. CA4 ECF 8-1 at 18; A-246. The Coalition insists that the Board should have

approached competing vendors in anticipation of identifying replacement tests at some

point last year or whipped up a fully formed backup plan even as it was defending its

chosen policy in litigation, see CA4 ECF 17 at 20, 23, but that strikes me as completely

unrealistic: It took the Board three months to adopt the challenged policy in the first place,

A228–32, and the district court thought even that was “rushed,” A-232. 3


       3
        The Coalition also argues the Board should have been on notice of the need for a
backup policy because the district court suggested in September 2021 that it could “try this
case in January and get a decision,” which would be “plenty of time to get corrected
(Continued)

                                             12
       I also am persuaded that requiring the Board to design a new admissions policy and

then solicit and review applications under a new process, all on a highly compressed

timetable and with little opportunity for community input or outreach, would irreparably

damage its credibility and reputation in the community and irreparably harm TJ’s ability

to compete for students, many of whom apply to other selective schools with late spring

enrollment deadlines. See CA4 ECF 8-1 at 20. It is no mere “administrative inconvenience”

the district court’s order mandates, CA4 ECF 17 at 23, but a gigantic undertaking. Such a

significant outlay of public resources goes far beyond requiring private citizens to initiate

routine administrative processes, see, e.g., Di Biase v. SPX Corp., 872 F.3d 224, 235 (4th

Cir. 2017), and constitutes a “genuinely extraordinary situation” justifying interim

equitable relief, Sampson v. Murray, 415 U.S. 61, 92 n.68 (1974). 4

       C.     Effect on the Coalition and the public interest

       The Coalition does not represent a class or putative class of applicants; rather, it is

a group of interested parents and community members. Based on the record, it appears the

Coalition has identified only two children of its members who are even eligible for




whatever needs to be corrected.” CA4 ECF 17 at 9. But the district court did not reach a
decision in January—instead, it granted summary judgment during the last week of
February and did not deny the Board’s motion to stay until mid-March.
       4
         The Coalition suggests the Board could simply excise the two aspects of the current
plan that the Coalition finds most objectionable. CA4 ECF 17 at 22. But if the Coalition is
right that the current plan was adopted with discriminatory intent, it is not clear how these
surgical alterations would remedy the constitutional problem. And, regardless, the
Coalition offers zero analysis of how the current plan would function without those
components.


                                             13
admission to TJ this year, and those children may yet be admitted. See A-106; A-210; CA4

ECF 8-1 at 21. For that reason, it appears that the impact of a stay on the Coalition, if any,

would be significantly less severe than the lack of a stay would be on the Board. See Nken,

556 U.S. at 435 (balance of the harms “assess[es] the harm to the opposing party”

(emphasis added)).

       Likewise—even factoring in potential harms to similarly situated Asian American

students whose parents are neither Coalition members nor otherwise parties—I think the

public interest favors a stay given the timing and logistical constraints associated with

scrapping the current admissions policy and creating a new one so close to the end of the

current admissions cycle. If the district court’s order is not stayed, thousands of students

and their families will be thrown into disarray for the next several months. By contrast,

undisputed data presented to the district court show that a higher percentage of Asian

American students were admitted than applied even under the current plan. Taking all this

into account, it seems the more prudent course is to allow the current admissions cycle to

proceed according to settled expectations and require a change, if any, beginning with the

next class.




                                             14
RUSHING, Circuit Judge, dissenting:

       In the fall of 2020, the Fairfax County School Board changed the admissions policy

for Thomas Jefferson High School for Science and Technology (TJ), a magnet school in

Alexandria, Virginia. A group of parents and community members, including Asian-

American parents with children who have applied to TJ or intend to do so, sued the Board,

alleging that the Board acted with discriminatory intent when it changed the admissions

policy to disfavor Asian-American students. After discovery, both parties moved for

summary judgment on the undisputed factual record. The district court concluded that the

Board acted with discriminatory intent and, on February 25, 2022, enjoined the Board from

further use of the revised admissions policy.

       The Board now seeks a stay of the district court’s order pending appeal so that it

can use the prohibited policy to make admissions decisions for the incoming class. Because

the Board has not made the showing necessary to warrant the “extraordinary relief” of a

stay, I would deny the motion. Williams v. Zbaraz, 442 U.S. 1309, 1316 (1979) (Stevens,

J., in chambers).

       One of the “most critical” factors in deciding a stay motion is “whether the applicant

will be irreparably injured absent a stay.” Nken v. Holder, 556 U.S. 418, 434 (2009)

(internal quotation marks omitted). The Board claims that the district court’s order will

require it to expend significant time and energy to design and implement a new policy, that

it will have to delay admissions decisions until after the original April deadline, and that

hurriedly changing the policy at this stage will injure its reputation and public confidence

in the school. But “‘[m]ere injuries, however substantial, in terms of money, time and


                                             15
energy necessarily expended in the absence of a stay are not enough.’” Di Biase v. SPX

Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Sampson v. Murray, 415 U.S. 61, 90

(1974)); see also A Helping Hand, LLC v. Balt. Cnty., 355 Fed. App. 773, 776 (4th Cir.

2009) (holding that being forced to relocate business was not irreparable harm because

“time and energy expended,” “injury to reputation,” and “loss of profits” are not irreparable

(internal quotation marks omitted)). As the Board acknowledges, it can move the April

deadline—as it did last year due to this same litigation—and still field a superlative class

of students. While designing and implementing a new admissions policy on a short

timeline may be inconvenient, it is not irreparable. Nor is it unforeseen; since at least

September of 2021, the Board has been on notice that it should be prepared with a new

policy in the event of an adverse decision. And the Board offers no support for its

speculation that complying with a court order to modify the admissions policy will

irreparably harm its reputation.

       Another important factor—“whether issuance of the stay will substantially injure

the other parties interested in the proceeding”—counsels against granting a stay here.

Nken, 556 U.S. 434 (internal quotation marks omitted). The district court found that the

current admissions policy violates the Equal Protection rights of Asian-American students.

The violation of constitutional rights “‘for even minimal periods of time[] unquestionably

constitutes irreparable harm.’” Leaders of a Beautiful Struggle v. Balt. Police Dep’t, 2

F.4th 330, 346 (4th Cir. 2021) (en banc) (quoting Mills v. District of Columbia, 571 F.3d

1304, 1312 (D.C. Cir. 2009)); see Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality

opinion). The Board disagrees with the district court’s ruling, but we need not (and do not)


                                             16
yet decide whether the Board will ultimately prevail; that question will be answered later

in this appeal, which we have expedited in recognition of the importance of a timely

decision to both parties. Rather, the question before us now is whether the Board has made

a sufficiently “strong showing” of likely success on the merits in view of the risk that, by

granting a stay, we would perpetuate the denial of Asian Americans’ constitutional rights.

Nken, 556 U.S. at 434 (internal quotation marks omitted). In my view, the Board has not

yet carried its burden.

       When motivated by discrimination, facially neutral policies like TJ’s admissions

plan “are just as abhorrent, and just as unconstitutional, as [policies] that expressly

discriminate on the basis of race.” N.C. State Conf. of NAACP v. McCrory, 831 F.3d 204,

220 (4th Cir. 2016); cf. Yick Wo v. Hopkins, 118 U.S. 356, 373–374 (1886) (prohibiting

discriminatory enforcement of facially neutral laws). A “[c]hallenger[] need not show that

discriminatory purpose was the sole or even a primary motive” behind the policy, “just that

it was a motivating factor.” McCrory, 831 F.3d at 220 (internal quotation marks and

alterations omitted). This means that, under current law, a facially neutral policy may be

constitutional in one context but unconstitutional in another, depending on whether it was

motivated in part by impermissible racial intent.

       Here, following the Supreme Court’s directive in Arlington Heights, the district

court undertook the “sensitive inquiry” into all “circumstantial and direct evidence” of the

Board’s intent in adopting TJ’s current admissions policy. Vill. of Arlington Heights v.

Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977). The court considered the historical

background, the sequence of events leading to the new policy, departures from normal


                                            17
procedures in enacting the policy, the disproportionate impact of the policy, and relevant

administrative history, including official and private statements by Board members,

meeting minutes, and reports. See McCrory, 831 F.3d at 220. Based on the undisputed

evidence before it, the district court found that the Board pursued the policy change “at

least in part ‘because of,’ and not merely ‘in spite of,’ its adverse effects” upon Asian

Americans. Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979). Specifically, the

court determined that the Board acted with an impermissible racial purpose when it sought

to decrease enrollment of “overrepresented” Asian-American students at TJ to better

“reflect the racial composition” of the surrounding area. As the court explained, Board

member discussions were permeated with racial balancing, as were its stated aims and its

use of racial data to model proposed outcomes.

       The Supreme Court has repeatedly emphasized that racial balancing for its own sake

is unconstitutional. See Fisher v. Univ. of Tex. at Austin, 570 U.S. 297, 311 (2013); Parents

Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 729–730 (2007); Grutter

v. Bollinger, 539 U.S. 306, 330 (2003). Racial balancing is no less pernicious if, instead

of using a facial quota, the government uses a facially neutral proxy motivated by

discriminatory intent. And while the Supreme Court has endorsed certain race-based

motivations—specifically to remedy past intentional discrimination or, in higher

education, to obtain the benefits of diversity—neither motivation is at issue here.

       The Board particularly disagrees with the district court’s evaluation of the policy’s

disparate impact on Asian Americans. It suffices at this stage to observe that, under our

precedent, when a plaintiff contends a law is motivated by discriminatory intent, proof of


                                             18
disproportionate impact is but one factor to consider “in the totality of the circumstances”;

it is not “the sole touchstone” of the claim. McCrory, 831 F.3d at 231 (internal quotation

marks omitted). The district court found that, under the new policy, Asian-American

enrollment dropped 19 percentage points from the previous year and decreased from a

historical average of 71% over class years 2020–2024 to 54% in class year 2025. Although

“such an onerous showing” is not required in every case, id. at 232, and a year-over-year

comparison may be influenced by other variables, it is nevertheless probative. The Board

has not yet made a “strong showing” of likely success on the merits sufficient to counter

the risk that our premature action will, as the district court concluded, violate the

constitutional rights of Asian-American students. This is especially true given the absence

of irreparable harm to the Board.

       Finally, the “public interest” likewise disfavors a stay. Nken, 556 U.S. at 434

(internal quotation marks omitted).     The Board urges us to consider the current TJ

applicants who are awaiting a decision for the upcoming school year. While it would be

frustrating to receive an admissions decision later than expected, or to be asked for

additional admissions materials at this point in the process, these harms simply do not

outweigh the infringement of constitutional rights. And everyone—even temporarily

frustrated applicants and their families—ultimately benefits from a public-school

admissions process not tainted by unconstitutional discrimination. See Legend Night Club

v. Miller, 637 F.3d 291, 303 (4th Cir. 2011) (“[U]pholding constitutional rights is in the

public interest.”); Newsom ex rel. Newsom v. Albermarle Cnty. Sch. Bd., 354 F.3d 249, 261

(4th Cir. 2003) (same).


                                             19
I respectfully dissent.




                          20